CLD-063                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-2981
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                                  JULIOUS BULLOCK,
                                                   Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Criminal No. 4-16-cr-00264-001)
                      District Judge: Honorable Matthew W. Brann
                      ____________________________________

                 Submitted on Appellee’s Motion for Summary Action
                 Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                   January 7, 2021
              Before: RESTREPO, MATEY and SCIRICA, Circuit Judges

                             (Opinion filed January 28, 2021)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Pro se appellant Julious Bullock appeals the District Court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1). The Government has


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
filed a motion for summary affirmance. We will grant the Government’s motion and

summarily affirm the District Court’s order. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       In 2016, after head-butting a correctional officer, Bullock pleaded guilty to

assaulting, resisting, or impeding an employee of the United States in violation of 18

U.S.C. § 111(b). Based on his lengthy criminal history, he qualified as a career offender

under U.S.S.G. § 4B1.1. The District Court sentenced him to a term of 84 months’

imprisonment, well below the Guidelines range of 151 to 188 months’ imprisonment.

We affirmed. See United States v. Bullock, 970 F.3d 210, 214 (3d Cir. 2020). Both prior

to and after this incident, Bullock repeatedly violated prison rules, accumulating at least

32 misconducts, including possession of a dangerous weapon, assault, and threatening to

rape a nurse.

       In July 2020, Bullock filed a motion for compassionate release, arguing that his

asthma, kidney disease, and high blood pressure rendered him especially vulnerable to

COVID-19. See ECF No. 85; see generally 18 U.S.C. § 3582(c)(1)(A)(i) (providing that

a sentence may be reduced if “extraordinary and compelling reasons warrant such a

reduction”). The Government opposed the motion, arguing that Bullock’s medical

conditions were well controlled and that the factors set forth in 18 U.S.C. § 3553(a)

counseled against his release. See ECF No. 88. The District Court denied the motion.

See ECF No. 97. The Court agreed with Bullock that his medical diagnoses placed him

at increased risk from COVID-19, but concluded that, because Bullock had served less

than a quarter of his sentence, was imprisoned due to a serious crime, and had a lengthy

history of convictions and misconducts, the § 3553(a) factors weighed against release.

                                             2
Bullock appealed. In this Court, the Government has moved for summary affirmance and

Bullock has filed a motion for appointment of counsel.

       We have jurisdiction under 28 U.S.C. § 1291. We review the District Court’s

order for abuse of decision, and thus “will not disturb the District Court’s decision

‘unless there is a definite and firm conviction that it committed a clear error of judgment

in the conclusion it reached upon a weighing of the relevant factors.’” United States v.

Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020) (alteration omitted) (quoting Oddi v. Ford

Motor Co., 234 F.3d 136, 146 (3d Cir. 2000)). We will take summary action if “no

substantial question is presented.” 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

       We will affirm the District Court’s order. Before granting compassionate release,

the District Court was required to consider the factors set forth in § 3553(a), Pawlowski,

967 F.3d at 329, and we discern no error in the District Court’s analysis of those factors.

It was permissible for the District to consider the substantial time remaining to be served

on Bullock’s sentence. See id. at 331. It was likewise reasonable for the Court to deny

relief based in part on Bullock’s criminal history, see § 3553(a)(1); United States v. Brito,

979 F.3d 185, 191 (3d Cir. 2020), and institutional infractions, see United States v.

Ramos, 979 F.3d 994, 1004 (2d Cir. 2020) (explaining that “the failure to abide by

institutional regulations is surely relevant under section 3553(a)” (quotation marks,

alteration omitted)). While Bullock argues that the District Court should have placed

more weight on his medical condition, we cannot conclude that the Court abused its




                                             3
discretion in weighing the factors in the way it did. See Pawlowski, 967 F.3d at 331;

United States v. Seibert, 971 F.3d 396, 402 (3d Cir. 2020).1

         Accordingly, we will grant the Government’s motion and summarily affirm the

District Court’s order. We also deny Bullock’s motion to appoint counsel.




1
    Nor did the District Court err in declining to appoint counsel for Bullock.
                                               4